Citation Nr: 1822062	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-38 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to increased special monthly pension benefits for a surviving spouse based on the need for aid and attendance for the purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.  The Veteran died in May 2000, and the Veteran's surviving spouse died in September 2012.  The appellant is the daughter of the Veteran and his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the appellant testified at a Travel Board hearing held at a RO before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.


FINDINGS OF FACT

1.  The weight of evidence shows that from November 1, 2011, to August 31, 2012, the surviving spouse's unreimbursed medical expenses exceeded her countable income.

2.  The weight of evidence shows that the RO did not pay any pension benefits for the period from November 1, 2011, to January 31, 2012 to the surviving spouse or to the appellant as accrued benefits.

3.  The weight of evidence shows that the surviving spouse was entitled to a monthly pension in the amount of $1057 for November 2011.

4.  The weight of evidence shows that the surviving spouse was entitled to a monthly pension in the amount of $1,095 per month for December 2011 and January 2012.

5.  The RO paid $1,001 in monthly pension benefits from February 2012 to August 2012 to the surviving spouse or to the appellant as accrued benefits.

6.  The weight of evidence shows that the surviving spouse was entitled to a monthly pension in the amount of $1,095 per month for the period from February to August 2012.

7.  The weight of evidence shows that the surviving spouse was entitled to $94 a month ($1,095 minus $1,001) in additional pension benefits for the period from February to August 2012.


CONCLUSION OF LAW

Increased special monthly pension benefits for a surviving spouse based on the need for aid and attendance for the purposes of accrued benefits from November 1, 2011, to August 30, 2012, in the amount of $3,905, is warranted.  38 U.S.C. §§ 501, 1521, 5103, 5103A, 5107, 5121 (2012); 38 C.F.R. §§ 3.23, 3.102, 3.159, 3.261, 3.271-75, 3.1000 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

The appellant and her representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Governing law and regulations

The law and regulation governing claims for accrued benefits state that, upon the death of a surviving spouse, the Veteran's children may be paid periodic monetary benefits to which the surviving spouse was entitled at the time of his or her death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the surviving spouse died.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Although the appellant's claim for accrued benefits that is at issue in this appeal is separate from the claim of the surviving spouse filed prior to her death, the accrued benefits claim is "derivative of" the claim of the surviving spouse and, by statute, the appellant takes the surviving spouse's claim as it stood on the date of her death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the  claims folder when the surviving spouse died.  See 38 U.S.C. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999).

Pension is a monthly or other periodic payment made by VA to a surviving spouse because of nonservice-connected disability.  See 38 U.S.C. § 1521.  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA given the recipient's circumstances.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation given the recipient's circumstances as set forth in the legislation.  See generally 38 U.S.C. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting a surviving spouse's annual family countable income from the maximum annual pension rate applicable to a surviving spouse's circumstances.  The maximum annual pension rate is adjusted from year to year.  Effective December 1, 2010, the maximum annual pension rate for an otherwise eligible surviving spouse at the aid-and-attendance rate was $12,681.  Effective December 1, 2011, the maximum annual pension rate for an otherwise eligible surviving spouse at the aid-and-attendance rate was $13,138.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

In determining a surviving spouse's annual countable income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272(a).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.) and which will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  38 C.F.R. § 3.271(a)(1).  Old age and survivor's insurance and disability insurance under title II of the Social Security Act for a surviving spouse are not excluded from income.  38 C.F.R. §§ 3.261, 3.272.  Similarly, retirement benefits, including an annuity or endowment, paid under a Federal, State, municipal, or private business or industrial plan, are not excluded from income.  Id.  

For surviving spouse's pensions based aid and attendance, medical expenses that have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1).

Whenever there is a change in the maximum annual pension rate, or in a surviving spouse's income, the monthly rate of pension payable shall be adjusted effective the date of change.  See 38 U.S.C.A. § 501; 38 C.F.R. § 3.273.  

Analysis

In a March 2012 rating decision, the RO granted entitlement to special monthly pension benefits for a surviving spouse based on the need for aid and attendance effective January 12, 2012, the date of the formal claim for that benefit.  In May 2012, the surviving spouse filed a timely notice of disagreement with the assignment of the effective date of January 12, 2012.  The surviving spouse argued for an effective date of October 25, 2011, the date of the informal claim.  In a June 2012 rating decision, the RO assigned an effective date of October 25, 2011, for the grant of special monthly pension.  The assignment of this effective date is a complete grant of the benefit sought on appeal because the surviving spouse was only asking for the effective date that the RO granted.  See AB v. Brown, 6 Vet. App. 35 (1993).  In any event, the RO properly assigned an effective date of October 25, 2011, because the surviving spouse's claim was filed that day and she did not file a claim within one year of the date of the death of the Veteran.  See 38 C.F.R. § 3.400(b)(3) (2017).

In August 2012, the appellant submitted additional information on the surviving spouse's medical expenses and argued that these expenses should be deducted from the surviving spouse's income for pension purposes.  The appellant was appointed as the surviving spouse's fiduciary that month.  Therefore, the surviving spouse had a pending claim for increased pension benefits when she died in September 2012.

The first matter is calculating the surviving spouse's annual income for the period starting in November 2011.  The Social Security Administration reported that the surviving spouse's monthly benefit for November 2011 was $1,138, and that her monthly benefit starting in December 2011 was $1800.  The surviving spouse reported that she received $446 a month in other pension income.  Her annual income for the period starting in November 2011 would have been $26,290 - the summation of (a) the monthly income for November 2011 ($1,138 plus $446), and (b) eleven times a monthly income of the total of $1,800 plus $446.

The next matter is calculating the surviving spouse's annual unreimbursed medical expenses for the period starting in November 2011.  In November 2011, the surviving spouse reported that her total unreimbursed medical expenses were $2,184 a month, which included caregiver fees and premiums for three Medicare programs.  In an August 2012 VA Form 21-8416 (medical expense report), the appellant reported that the surviving spouse spent $300 a month on protective undergarments and $110 a month in prescription co-payments.  In an August 2012 statement, the appellant indicated that the surviving spouse has spent that much a month on protective undergarments and prescription drug co-payments. 

A September 2014 statement of the case shows that the RO did not accept the reporting of these expenses because the appellant did not specify a specific date on which these expenses were paid.  The form, however, reflects that these expenses are recurring monthly expenses.  Therefore, the Board accepts the reporting of this monthly unreimbursed medical expenses.  Moreover, the Board finds that the protective undergarments are unreimbursed medical expenses.  

The surviving spouse's monthly unreimbursed medical expenses starting in November 2011 were at least $2,594 ($2,184 reported by the surviving spouse plus $110 for prescription drugs and $300 for protective undergarments).  Her annual unreimbursed medical expenses starting in November 2011 would have been $31,128 (twelve times $2,594).

The annual unreimbursed medical expenses would have been $31,128, and the annual income would have been $26,290.  The weight of evidence shows that from November 1, 2011, to August 31, 2012, the surviving spouse's unreimbursed medical expenses exceeded her countable income.  Accordingly, the surviving spouse was entitled to the maximum available special monthly pension benefits for the period from November 1, 2011, to August 31, 2012.

Because of the questions of competency and fiduciary relationship, the RO did not pay any pension benefits to the surviving spouse for the period from November 2011 to January 2012 during her lifetime.  The August 2014 statement of the case shows that VA made a decision to pay $3,029 in accrued benefits for that period and that the decision would be addressed "under separate cover."  August 2014 statement of the case, page 36.  There is no indication that the accrued benefits in the amount of $3,029 for the period from November 2011 to January 2012 were paid to the appellant.  Thus, the weight of evidence shows that the RO did not pay any pension benefits for the period from November 1, 2011, to January 31, 2012 to the surviving spouse or to the appellant as accrued benefits.

Effective December 1, 2010, the maximum annual pension rate for an otherwise eligible surviving spouse at the aid-and-attendance rate was $12,681.  Hence, the maximum monthly pension rate for an otherwise eligible surviving spouse at the aid-and-attendance rate was $1,057.  The weight of evidence shows that the surviving spouse was entitled to a monthly pension in the amount of $1,057 for November 2011.

Effective December 1, 2011, the maximum annual pension rate for an otherwise eligible surviving spouse at the aid-and-attendance rate was $13,138.  Therefore, the maximum monthly pension rate for an otherwise eligible surviving spouse at the aid-and-attendance rate was $1,095.

The weight of evidence shows that the surviving spouse was entitled to a monthly pension in the amount of $1,095 per month for December 2011 and January 2012.

The RO paid $1,001 in monthly pension benefits from February 2012 to August 2012 to the surviving spouse or to the appellant as accrued benefits.  The weight of evidence shows that the surviving spouse was entitled to a monthly pension in the amount of $1,095 per month for the period from February to August 2012.  As a result, the weight of evidence shows that the surviving spouse was entitled to $94 a month ($1,095 minus $1,001) in additional pension benefits for the period from February to August 2012.

In sum, the total amount of additional pension benefits that the surviving spouse was entitled to during the period from November 2011 to August 2012 is $3,905 - $1,057 (for November 2011) plus (two times $1,095 for December 2011 and January 2012) plus (seven times $94 for February to August 2012).  The benefit sought on appeal is accordingly allowed.







ORDER

Increased special monthly pension benefits for a surviving spouse based on the need for aid and attendance for the purposes of accrued benefits from November 1, 2011, to August 30, 2012, in the amount of $3,905, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


